Citation Nr: 0733010	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  01-01 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses on January 31, 2000; March 13, 2000; April 17, 2000; 
April 26, 2000; April 28, 2000; and November 6, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961, and from February 1963 to July 1963.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on January 31, 2000; March 13, 2000; April 17, 2000; 
April 26, 2000; November 6, 2000, by Cardiology Consultants 
of Johnson City, and on April 28, 2000, at Johnston Memorial 
Hospital.

2.  At the time of each of the medical services rendered in 
question, service connection was in effect for a spine 
disorder under the provisions of 38 U.S.C.A. § 1151, 
evaluated as 60 percent disabling, and for duodenal ulcer, 
evaluated as 60 percent disabling.  The combined evaluation 
was 80 percent disabling.

3.  Prior authorization from VA for the private medical 
treatment rendered on January 31, 2000; March 13, 2000; April 
17, 2000; April 26, 2000; and November 6, 2000, by Cardiology 
Consultants of Johnson City, and on April 28, 2000, at 
Johnston Memorial Hospital, was not obtained. 

4.  The record does not reflect that the veteran's treatment 
on the dates in question was on an emergency basis, or that 
the veteran was forced to seek private care because VA or 
other Federal facility treatment was or would have been 
refused.




CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services on January 31, 2000; March 
13, 2000; April 17, 2000; April 26, 2000; April 28, 2000; and 
November 6, 2000, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
17.52, 17.120, 17.1000, 17.1002, 17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for reimbursement of 
private health care services, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  A letter dated in February 2006 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  However, in this case, because the 
veteran's appeal concerns entitlement to financial 
reimbursement, no examination was required.  See 38 C.F.R. 
§ 3.159(c) (4).  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with either Cardiology 
Consultants of Johnson City or Johnston Memorial Hospital for 
his medical treatment.  

During his August 2003 hearing, the veteran testified that in 
early 2000 he underwent cardiac catheterization [the Board 
notes that the record contains evidence of cardiac 
catheterization on March 15, 2000].  He further testified 
that because a VA doctor had not conducted the original 
cardiac catheterization, followup treatment at a VA facility 
was refused.  He subsequently incurred expenses for followup 
visits at private facilities for which he asserts VA should 
be financially liable.  The veteran's claims for 
reimbursement were denied in May 2000, August 2000, and 
November 2000, respectively, on the basis that the veteran's 
treatment at private facilities had not been previously 
authorized by VA.  The veteran asserts that he was forced to 
utilize these facilities because he was denied treatment at 
VA Medical Center (MC) Mountain Home.  

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:
(a) For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program under 38 U.S.C. Ch. 31 and who 
is medically determined to be in need of 
hospital care or medical services for 
any of the reasons enumerated in § 
17.48(j); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.
38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  
All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the record reveals that at the time 
of the medical services in question, the veteran was in 
receipt of a total disability rating for compensation on the 
basis of individual unemployability; thus, criterion (a) is 
satisfied.  

However, the evidence does not reflect that the medical care 
provided on the dates in question during January 2000, March 
2000, April 2000, and November 2000 were rendered during a 
medical emergency.  The veteran testified in August 2003 
that the medical treatment for which he is seeking payment 
or reimbursement was on a followup basis, subsequent to a 
cardiac catheterization.  The January 31, 2000, medical care 
was noted to be a self-referral for evaluation of shortness 
of breath and chest pain, and the March 13, 2000 medical 
care reflects followup of chest pain consistent with angina; 
the Board notes that both of these medical services occurred 
prior to the cardiac catheterization for which the veteran 
claims the followup treatment should be paid/reimbursed.  
Further, the records from treatment on March 13, 2000; April 
17, 2000; and November 6, 2000, all reflect continued 
follow-up treatment; these visits were not of an emergency 
nature.  Finally, the April 26, 2000 visit record reveals 
that the veteran participated in a cardiolite myocardial 
perfusion study, and the April 28, 2000 record reveals that 
the veteran underwent laboratory testing.  None of these 
records reflect that the medical care provided was done so 
during a medical emergency.  Thus, criterion (b) of 
38 C.F.R. § 17.120 is not satisfied.

Moreover, the evidence does not show that Federal facilities 
were unavailable to the veteran for his followup treatment, 
either because the situation were so emergent as to preclude 
prior authorization, or that treatment was or would have 
been refused.  Again, as noted above, none of the records 
pertaining to the private treatment in question reflect that 
the veteran's situation was emergent.  Accordingly, there is 
no evidence that the veteran could not have sought prior 
authorization for this treatment.  To that end, the Board 
notes that the veteran sought, and received, reimbursement 
for private treatment rendered on March 15, 2000, March 19, 
2000, and March 20, 2000; all of this treatment is noted as 
having been necessary due to the instability and severity of 
the veteran's condition.  Therefore, it is clear that the 
veteran was aware of the requirement for prior 
authorization, but there is no evidence that he sought to 
procure prior approval for the dates of treatment that are 
the subject to this appeal.

Further, and as noted above, the veteran has alleged that 
the reason he sought treatment at the private facility was 
that he contacted VAMC Mountain Home to seek followup 
treatment subsequent to the cardiac catheterization in March 
2000, but was refused treatment on the basis that VAMC 
Mountain Home refused treatment because a VA doctor had not 
conducted the original cardiac catheterization.  However, 
the evidence does not support the veteran's assertions.  
Initially, the Board notes that the first two claimed dates 
of private treatment, January 31, 2000, and March 13, 2000, 
occurred prior to the cardiac catheterization for which the 
veteran claimed the treatment was in followup.  To that end, 
the January 31, 2000 record reflects that the veteran's 
visit was for a "cardiology self-referral."

Additionally, while the veteran's VA outpatient treatment 
records for the dates prior to and following the private 
medical treatment in question are of record, and have been 
exhaustively reviewed by the Board, nowhere in these records 
is there any notation that the veteran contacted anyone on 
staff at VAMC Mountain Home concerning his followup 
treatment, or was it documented that the veteran was 
instructed to seek private medical treatment for followup of 
his cardiac catheterization.  Further, VA outpatient 
treatment records from VAMC Mountain Home show outpatient 
treatment for cardiac-related concerns in March 2000 
(subsequent to the March 15, 2000 cardiac catheterization), 
June 2000, July 2000, August 2000, and November 2000.  These 
incidences of treatment, occurring both prior to and 
subsequent to the majority of the private treatment services 
for which the veteran is seeking reimbursement, tend to show 
that the veteran was not denied treatment for cardiac 
concerns.  Accordingly, the Board concludes that based on 
the evidence of record, criterion (c) of 38 C.F.R. § 17.120 
is not satisfied.

Finally, the Board notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  However, as established 
above, the evidence of record reflects that while some of the 
veteran's private medical treatment on the dates in question 
followed his March 2000 cardiac catheterization, none were on 
an emergency basis.  Accordingly, entitlement to payment or 
reimbursement under 38 U.S.C.A. § 1725 is also not warranted.  

Ultimately, none the private treatment records on the dates 
of the medical services in question reflect that the 
veteran's situation was an emergency one.  Additionally, 
exhaustive review of the veteran's VA medical records does 
not reflect that the veteran sought and was denied followup 
treatment subsequent to his cardiac catheterization, or that 
the situation was such that he could not have sought VA 
authorization for this private treatment prior to the 
services being rendered.  For these reasons, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for private health care expenses on 
January 31, 2000; March 13, 2000; April 17, 2000; April 26, 
2000; April 28, 2000; and November 6, 2000, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


